DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the chiller” in line 8 is objected to for inconsistently referencing antedated structure and will be interpreted as “the supersonic chiller” for purposes of examination.  Appropriate correction is required.

Claim 1 is objected to because the following informalities: the limitation “of the cold to increase” in line 11 will be interpreted as “of the cold box to increase” since it is obvious Applicant meant to reference the cold box.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a pre-cooling module” in claims 3 and 14 which is a placeholder coupled with functional language and not modified by structure within each of the claims.  
“a compressing module” in claim 10 which is a placeholder coupled with functional language and not modified by structure within each of the claims.  Applicant’s disclosure in paragraph 0035 recites that the compressing module “may comprise a plurality of compressors…and includes but is not limited to pumps, compressor turbines, reciprocating compressors, piston compressors, rotary vane or screw compressors”, therefore the compressing module will be interpreted as a plurality of compressors or its equivalence, such as any number (including one) of compressors which perform the function.
“an expanding module” in claim 10 which is a placeholder coupled with functional language and not modified by structure within each of the claims.  Applicant’s disclosure in paragraphs 0038-0039 recites that the expanding module “comprises a Joule-Thomson valve…comprises a plurality of expanders”, therefore the expanding module will be interpreted as a Joule-Thomson valve, any number of expanders, and their equivalence.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 13-15 are rejected for being dependent on claim 12.

Claim 12 recites the limitation “to increase its pressure” in line 7 which is indefinite for being unclear what “its” is referencing.  Based on the Applicant’s disclosure as best 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaumer (US 3,593,535), hereinafter referred to as Gaumer, in view of Betting et al. (US 2009/0031756), hereinafter referred to as Betting.

Regarding claim 1, Gaumer teaches a system (Fig. 1) for producing liquefied natural gas (NG feed 10 converted to LNG within storage 59), the system comprising:
a refrigeration loop system (comprising 60, 62, 64, 62, 92 and 96 which is a multi-component refrigeration loop) for providing a cold stream of refrigerant (multi-component refrigerant within cold box 32 at 74, 76 and 78);
separating (within separator 12) a liquefied natural gas liquid (Liquid leaving the bottom of separator 12) from a first gaseous natural gas stream (NG feed 10), to obtain a second natural gas stream (NG leaving the top of separator 12); and
a cold box (32) for receiving the cold stream of refrigerant and the second gaseous natural gas stream (within the HXs of the cold box 32), and cooling the second gaseous natural gas stream to obtain a liquefied natural gas (LNG flowing in to storage 
	a compressor (16) downstream from where separating of the first gaseous natural gas stream occurs and upstream from where the cold stream of the refrigerant and the second gaseous natural gas stream are received.


    PNG
    media_image1.png
    618
    954
    media_image1.png
    Greyscale

Figure 1: Fig. 1 of Gaumer.

Gaumer does not teach a supersonic chiller for receiving and chilling the first gaseous natural gas stream to produce a liquefied natural gas liquid, and separating the liquefied natural gas liquid from the first gaseous natural gas stream to obtain a second gaseous 
Instead, Gaumer teaches separation unit 12 which separates the first gaseous natural gas stream that comprises the liquefied natural gas and second gaseous natural gas stream.

Betting teaches a system which separates components of natural gas and includes a supersonic chiller for receiving and chilling a first gaseous natural gas stream (5) to produce a liquefied natural gas liquid (13) from the first gaseous natural gas stream to obtain a second gaseous natural gas stream (11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have substituted the separation unit taught by Gaumer with the supersonic chiller taught by Betting in order to provide the similar and predictable result of cooling the second natural gas stream (by expansion within the supersonic chiller) while still separating the second natural gas stream from the liquefied natural gas liquid, thereby reducing the load on the refrigeration loop system.

Regarding claim 8, Gaumer, as modified, teaches the system of claim 1, however does not explicitly teaches wherein the temperature of the liquefied natural gas liquid ranges from -45°C to -75°C.
	The temperature/pressure of the liquefied natural gas is considered a result effective variable in that the temperature/pressure within the supersonic chiller will dictate the separation efficiency and which components are separated (liquefied vs kept as gas) within the supersonic chiller and is an unexpected result.  Accordingly, one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10, Gaumer, as modified, teaches the system of claim 1, wherein the refrigeration loop system comprises:
a compressing module (comprising A and B) for receiving and compressing a heat exchanged refrigerant stream (refrigerant in line 96) to obtain a hot stream of refrigerant (stream leaving compressor B), and providing the hot stream of refrigerant to the cold box, wherein the cold box cools the hot stream of refrigerant (using refrigerant from spray head 82) to obtain a cooled refrigerant stream (stream passing through line 74); and 
an expanding module (122) for receiving and expanding the cooled refrigerant stream to obtain the cold stream of refrigerant (refrigerant which was expanded thorugh expansion valve 122), and providing the cold stream of refrigerant to the cold box (since the refrigerant is within HX container 32), wherein the cold box obtains the heat exchanged refrigerant stream by heat exchanging the cold stream of refrigerant with the 

Regarding claim 11, Gaumer, as modified, teaches the system of claim 1, wherein the refrigerant comprises a mixed refrigerant (see in line 96, “Multi-component refrigerant”).

Regarding claim 12, Gaumer teaches a method (using system of Fig. 1) for producing liquefied natural gas (“LNG” within LNG storage 59), the method comprising:
providing, via a refrigeration loop system (comprising HXs in 32 comprising 74, 76, 78 and 80), a cold stream of refrigerant (refrigerant within 74, 76, 78 and 80);
receiving (within separator 12) a first gaseous natural gas stream (NG 10) to produce a liquefied natural gas liquid (liquid leaving bottom of separator 12), and separating the liquefied natural gas liquid from the first gaseous natural gas stream to optain a second natural gas stream (stream leaving top of separator 12), producing a; and
compressing (using compressor 16) the second natural gas stream exiting separator 12 to increase the second natural gas stream’s pressure (inherent pressure of second natural gas stream leaving compressor 16) prior to entering a cold box (32).
receiving, via the cold box the cold stream of refrigerant and the second natural gas stream (within cold box 32), and cooling the second gaseous natural gas stream (within HX 32) to obtain a liquefied natural gas (LNG leaving HX towards LNG storage 59) by heat exchanging between the second gaseous natural gas stream and the cold stream of refrigerant (within HX 32);

Gaumer does not teach a supersonic chiller for receiving and chilling the first gaseous natural gas stream to produce a liquefied natural gas liquid, and separating the liquefied natural gas liquid from the first gaseous natural gas stream to obtain a second gaseous natural gas stream; a cold box for receiving the cold stream of refrigerant and the second gaseous natural gas stream from the chiller. 
Instead, Gaumer teaches separation unit 12 which separates the first gaseous natural gas stream that comprises the liquefied natural gas and second gaseous natural gas stream.

Betting teaches a system which separates components of natural gas and includes a supersonic chiller for receiving and chilling a first gaseous natural gas stream (5) to produce a liquefied natural gas liquid (13) from the first gaseous natural gas stream to obtain a second gaseous natural gas stream (11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have substituted the separation unit taught by Gaumer with the supersonic chiller taught by Betting in order to provide the similar and predictable result of cooling the second natural gas stream (by expansion within the supersonic chiller) while still separating the second natural gas stream from the liquefied natural gas liquid, thereby reducing the load on the refrigeration loop system.


Claims 3, 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaumer and Betting as applied to claims 1 and 12, in further view of Davis et al. (US 4,911,741) hereinafter referred to as Davis.



Davis teaches a pre-cooling module (Fig. 1, 14) to cool a feed stream of natural gas (12), down to the desired temperature before being processed, wherein the natural gas upstream of the pre-cooling module is considered the third gaseous natural gas stream and the natural gas stream just after the pre-cooling module is the first gaseous natural gas stream.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Gaumer, as modified, by using a pre-cooling module to precool a third gaseous natural gas stream to form the first gaseous natural gas stream, as taught by Davis, in order to provide the predictable result of cooling the natural gas down to a desired temperature before it is processed in the supersonic chiller.

Regarding claim 4, Gaumer, as modified, teaches the system of claim 3, however does not explicitly teach that the temperature of the first gaseous natural gas stream ranges from 0°C to -10°C.



Regarding claim 14, Gaumer, as modified, teaches the method of claim 12, , as well as providing the first gaseous stream to the supersonic chiller (taught in claim 10 “receiving and chilling, via a supersonic chiller”), however does not teach receiving and cooling, via a pre-cooling module, a third gaseous natural gas stream to obtain the first gaseous natural gas stream.

Davis teaches a pre-cooling module (Fig. 1, 14) to cool a feed stream of natural gas (12), down to the desired temperature, before being processed, wherein the natural gas upstream of the pre-cooling module is considered the third gaseous natural gas stream and the natural gas stream just after the pre-cooling module is the first gaseous natural gas stream.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Gaumer, as modified, by using a pre-cooling module to precool a third gaseous natural gas stream to form the first gaseous natural gas stream, as taught by Davis, in order to provide the predictable result of cooling the natural gas down to a desired temperature before it is processed in the supersonic chiller.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaumer and Betting as applied to claim 1, in further view of Delong (US 4,948,404), hereinafter referred to as Delong.

Regarding claim 6, Gaumer, as modified, teaches the system of claim 1, however does not teach a compressor located upstream from the supersonic chiller.

Delong teaches a raw natural gas stream (12) which is at a “low” pressure and is compressed in compressor 14 thereby elevating the pressure to a desired pressure prior to the natural gas feed stream entering separation unit 18 which separates the natural gas stream in to a natural gas liquid stream 20 and natural gas stream 22.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Gaumer, as modified, to include a compressor as taught by Delong in order to provide the 

Regarding claim 9, Gaumer, as modified, teaches the system of claim 1, however does not teach wherein the pressure of the first gaseous natural gas stream ranges from 3MPa to 8MPa.

Delong teaches a raw natural gas stream (12) which is at a “low” pressure and is compressed in compressor 14 thereby elevating the pressure to a desired pressure of between 765 and 1015 psia (5.27 Mpa and 7 MPa) prior to the natural gas feed stream entering separation unit 18 which separates the natural gas stream in to a natural gas liquid stream 20 and natural gas stream 22.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Gaumer, as modified, to include a compressor as taught by Delong in order to provide the predictable result of elevating the pressure of the raw natural gas stream to an optimal pressure if the raw natural gas stream is at a pressure which is low, achieving the optimal elevated pressure for the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer and Betting as applied to claim 12, in further view of Tracy et al. (US 3,791,157) hereinafter referred to as Tracy.

Regarding claim 13, Gaumer, as modified, teaches the method of claim 12, as well as providing the first gaseous stream to the supersonic chiller (taught in claim 10 “receiving and chilling, via a supersonic chiller”), however does not teach receiving a raw natural gas stream and separating an impurity from the raw natural gas stream to obtain the first gaseous natural gas stream.

Tracy teaches purifying and receiving a raw natural gas (gas coming from wellhead) from a wellhead (9) and separating an impurity, in the form of free liquids, (within separator 11 which removes free liquids; see column 3, lines 8-10) to obtain a gaseous natural gas (gas leaving 11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined  the method taught by Gaumer, as modified, with the wellhead and separator taught by Tracy in order to provide the predictable result of being able to process a raw natural gas by removing impurities, in the form of free liquids, prior to the gas being introduced to the supersonic chiller and other components which can then operate more efficiently.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gaumer, Betting and Davies as applied to claim 14, in further view of Tracy et al. (US 3,791,157) hereinafter referred to as Tracy.

Regarding claim 15, Gaumer, as modified, teaches the method of claim 14, as well as providing the first gaseous stream to the supersonic chiller (taught in claim 10 “receiving and chilling, via a supersonic chiller”), however does not teach receiving a raw natural gas stream and separating an impurity from the raw natural gas stream to obtain the first gaseous natural gas stream.

Tracy teaches purifying and receiving a raw natural gas (gas coming from wellhead) from a wellhead (9) and separating an impurity, in the form of free liquids, (within separator 11 which removes free liquids; see column 3, lines 8-10) to obtain a gaseous natural gas (gas leaving 11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined  the method taught by Gaumer, as modified, with the wellhead and separator taught by Tracy in order to provide the predictable result of being able to process a raw natural gas by removing impurities, in the form of free liquids, prior to the gas being introduced to the supersonic chiller and other components which can then operate more efficiently.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/27/2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 6 and 8-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gaumer (US 3,593,535) in view of Betting et al. (US 2009/0031756), discussed above.  Gaumer teaches newly amended limitation of compressing, using a compressor (claims 1 and 12), the second gaseous natural gas stream.  For an explanation on how the prior art of record meets the limitations claimed by the Applicant mailed on 11/27/2021, see the action herein and above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763